DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 7/6/21.

Allowable Subject Matter

Examiner's Statement of Reasons for Allowance/Examiner's Amendment/Comment:

Independent claim is interpreted based on Fig. 5, Fig. 7 and associated specification disclosure. The cited prior art failed to teach and suggest every limitation of the claims as presented. The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitations of independent claim(s) as a whole.

Following are the prior art made of record and not relied upon. These are considered pertinent to applicant’s disclosure.

Document Number
Date
Inventor Names
Classification
US-20050200750 A1
09-2005
Ollila, David J.
H04N5/772
US-20100045928 A1
02-2010
Levy; Isaac
H04M1/05
US-20160352156 A1
12-2016
DESAI; DIPTI V.
H02J50/12
US-20180103206 A1
04-2018
Olson; Erlend
H04N5/2252
US-10069689 B1
09-2018
Derby; Justin Jon
H04L41/12
US-20140193336 A1
07-2014
ROUSSO; Benny
A61K51/0476
US-20150031288 A1
01-2015
TUBBESING; STEFAN
H04W4/80
US-20080125042 A1
05-2008
Kim; Sung Gon
H04M1/6066
US-20160197522 A1
07-2016
Zeine; Hatem Ibrahim
H02J5/005
US-20130229529 A1
09-2013
Lablans; Peter
H04N5/23238
US-20140273678 A1
09-2014
Meyer; Kevin W.
B63B22/22
US-20190318035 A1
10-2019
BLANCO; ALEJANDRO G.
G06F16/9535


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion

For the reasons above, claims 1, 10 and 19-20 have been allowed and remain pending.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482